Name: Commission Regulation (EEC) No 2212/91 of 25 July 1991 laying down detailed rules for urgent action for the supply of butter to Romania and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  cooperation policy
 Date Published: nan

 26. 7. 91 Official Journal of the European Communities No L 203/47 COMMISSION REGULATION (EEC) No 2212/91 of 25 July 1991 laying down detailed rules for urgent action for the supply of butter to Romania and amending Regulation (EEC) No 569/88 Whereas, in order to ensure that the supplies are effected properly, the conditions for lodging securities should be determined together with the necessary detailed rules for the implementation of both Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securi ­ ties for agricultural products (4), as last amended by Regu ­ lation (EEC) No 3745/89 (5), and Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/or desti ­ nation of products from intervention (6), as last amended by Regulation (EEC) No 1933/91 (^ ; Whereas, for the purposes of determining the supply costs and the securities to be lodged, and in order to adopt a balanced approach in line with actual economic condi ­ tions, provision should be made for the use of the repre ­ sentative market rates referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the appli ­ cation of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 3237/90 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural and medical products intended for the people of Romania and Bulgaria ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 597/91 provides for urgent action for the free supply of agricultural products to Bulgaria and Romania ; whereas the costs of supplying these products are to be met by the Community ; whereas, for the purposes of implementing the urgent action, detailed rules of application should be laid down for the milk and milk products sector ; Whereas, in order to effect these supplies, products available as a result of intervention measures should be released ; whereas, in view of the quantity and location of intervention stocks, a total of 5 000 tonnes of butter stored in France and Germany should be mobilized ; whereas, in order to allow competition under fair condi ­ tions, it should be made possible for tenderers to take over products from the German intervention agency or from the French agency and, consequently, to submit their tenders to either of these agencies ; Whereas, pursuant to Regulation (EEC) No 597/91 , suppliers are to be chosen by tendering procedure ; whereas this procedure must enable the following expenses to be determined for butter made available by the abovementioned intervention agencies ; Whereas the packaging costs and the costs of transport to the required destination should be determined ; whereas, pursuant to the same Regulation, no export refund is to be granted, or monetary compensatory amounts applied, in respect of the products supplied ; HAS ADOPTED THIS REGULATION : Article 1 The costs of the following supplies shall be determined in accordance with Regulation (EEC) No 597/91 , this Regu ­ lation and by tendering procedure for the supply to Romania of 5 000 tonnes of butter with a fat content not less than 82 % held by the intervention agencies referred to in Annex I. Supply shall comprise delivery by refrigerated lorry free at destination to the addresses indicated in Annex IV. (4) OJ No L 205, 3 . 8 . 1985, p. 5 . O OJ No L 364, 14. 12. 1989, p. 54. (*) OJ No L 55, 1 . 3 . 1988 , p . 1 . 0 OJ No L 174, 3 . 7 . 1991 , p . 14. 0 OJ No L 310, 21 . 11 . 1985, p. 1 . (') OJ No L 67, 14. 3 . 1991 , p. 17 . (2) OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 201 , 31 . 7 . 1990, p. 9 . 0 OJ No L 310, 9 . 11 . 1990, p. 18 . No L 203/48 Official Journal of the European Communities 26. 7. 91 Article 2 1 . Interested parties shall submit their tenders, by 12 noon on 6 August 1991 at the latest, either to the German intervention agency or the French intervention agency, the addresses of which are given in Annex II. Article 4 1 . The tendering security provided for in Article 2 (2) (d) shall be released without delay if a tender is not accepted or if all tenders are rejected. 2. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be : (a) for tenderers : the maintenance of their tender until the decision provided for in Article 3 (2) has been adopted ; (b) for the successful tenderer :  the lodging of the supply security provided for in Article 5 ( 1 ),  taking over from the intervention agency of the products made available for supply. 2. Tenders shall indicate the name and address of the tenderer and shall be acceptable only if : (a) they refer clearly to supplies provided for in Article 1 ; (b) they cover the total quantity laid down for the supply in question referred to in Article 1 ; (c) they specify an amount in ecus per tonne for effecting the entire supply ; (d) they are accompanied by proof that the tenderer has lodged a tendering security of ECU 20 per tonne in favour of the intervention agency ; (e) they are accompanied by a written undertaking by the tenderer to effect supply to the destinations indicated in Article 1 under the conditions laid down by 1 October 1991 . Article 5 1 . Before removal of the butter the successful tenderer shall lodge a supply security of ECU 3 400 per tonne of butter for each quantity removed, in favour of the inter ­ vention agency holding the product. Article 3 1 . The German and French intervention agencies shall inform the Commission of the tenders received 24 hours after the final date for submission of tenders at the latest. The successful tenderer shall take over the products in accordance with the provisions applicable to the removal of intervention stocks. 2. The intervention agency shall take all measures necessary to check the quality of the products made available for supply. 2 . On the basis of the tenders received, the Commis ­ sion :  shall fix the maximum amount for the supply costs,  or shall reject the tenders ; in this case, it may be decided to issue a new invitation to tender. 3 . The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the delivery of the full quantity under the conditions laid down. If a maximum amount for the supply costs is fixed, the supply contract shall be awarded to the tenderer whose tender quotes the lowest amount. 4. The supply security shall be released and the amount of the tender shall be paid when the successful tenderer provides proof that supply has been effected in accordance with the conditions laid down. Such proof shall be provided by the submission, by 10 October 1991 at the latest, of the transport document and the take-over certificate drawn up as shown in Annex III and issued by : a representative of the Prodexport agency. 3 . Within 48 hours of the Member State being notified of the decision referred to in paragraph 2, the interven ­ tion agencies shall inform all tenderers by written tele ­ communication of the outcome of the tendering proce ­ dure and shall inform the successful tenderer that the supply contract has been awarded to him . 26. 7. 91 Official Journal of the European Communities No L 203/49 Article 6 The conversion rate to be used for tenders and for tender ­ ing and supply securities shall be the representative market rates referred to in Article 3 a of Regulation (EEC) No 3152/85, applicable on the final date for submission of tenders. Article 8 In Regulation (EEC) No 569/88 under I 'Products to be exported in the same state as that in which they were removed from intervention stock' in the Annex, the follo ­ wing point 96 and the relevant footnote are added : '96. Commission Regulation (EEC) No 2212/91 of 25 July 1991 laying down detailed rules for urgent action for the supply of butter to Romania and amending Regulation (EEC) No 569/88 (96)\Article 7 The withdrawal order referred to in Article 3 of Regula ­ tion (EEC) No 569/88 and in the export declaration shall bear the following additional information : 'Urgent action for Romania. Non-application of export refunds and monetary compensatory amounts, Council Regulation (EEC) No 597/91 .' (*) OJ No L 203, 26. 7 . 1991 , p. 47.' Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 203/50 Official Journal of the European Communities 26. 7. 91 ANNEX I List of lots of butter stored in the following warehouses Product Quantity (tonnes) Address Germany BALM Butter 500 KÃ ¼hlhaus und Eisfabrik Friedrich Krempel KG Stuttgarter Str. 7 Postfach 30 06 46 7000 Stuttgart 30 (Feuerbach) (Telefax : 0711 /8566987) 500 SLG-KÃ ¼hlhaus Pacht- und Vermietungs GmbH Zeppelinstr. 5 7968 Saulgau 200 Grommitza &amp; Co. Altrottstr. 32 6909 Walldorf/Baden (Telefax : 06227/9710) 800 Molkerei-Zentrale SÃ ¼dwest eG Keplerstr. 5 Postfach 21 07 80 7500 Karlsruhe 21 (Telefax : 0721 /5986100) 500 Frigoscandia GmbH KÃ ¼hlhaus Gelsenkirchen EmscherstraÃ e 4 4660 Gelsenkirchen Buer (Telefax : 0209/7000657) France ONILAIT Butter 573 Messageries laitiÃ ¨res Route d'Aunay-sur-Odon F- 14500 Vire 200 Entrepots frigorifiques Centre-Bretagne Kerdonauff F-29246 Paullaouen 77 616 660 COVAL Rue de Cramenil F-61220 Briouze 374 Societe frigorifique de Normandie Zone industrielle Rue Gustave Eiffel F-53400 Craon No L 203/5126. 7 . 91 Official Journal of the European Communities ANNEX II Addresses of the intervention agencies  Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) Adickesallee 40 D-6000 Frankfurt am Main (telephone : 49 691 56 40 ; telex : 41 1 727 og 41 1 156 ; fax : 1564651 ; teletex : 699 07 32)  Office national interprofessionnel du lait (Onilait) 2, rue Saint-Charles F-75740 Paris Cedex 15 (telephone : 33 1 40 58 70 00 ; telex : 200745 ; fax : 33 1 40 59 04 58) ANNEX III TAKE-OVER CERTIFICATE I, the undersigned, : (name, first name, business name) acting on behalf of .for the account of the Government, hereby certify that the goods referred to below, delivered pursuant to Commission Regulation (EEC) No 2212/91 have been taken over : Place and date of taking-over :  Type of product :  Tonnage, weight taken over (gross) :  Packaging : Comments : Signature : Date : No L 203/52 Official Journal of the European Communities 26. 7 . 91 ANNEX IV No Destination Quantity (tonnes) Department Town Address 1 . 200 Bacau Bacau Rue Bacovia, 156 2. 200 Brasov Brasov Rue EcaterÃ ­na TeodoroÃ ­u, 5 3 . IIl\ 100 Caras-Severin Resitza Rue Timisoara, 4 4 . li\\ 200 Constantza Constantza Rue 1 Decembrie 1918, 21 5 . || 100 DÃ ®mbovitza TÃ ®rgoviste Rue ArmonÃ ­ei , 1 6 . \ 200 Dolj Craiova Rue RomÃ ¢nesti, 16 7 . 100 Galatzi Galatzi Rue George CoÃ buc, 257 8 . \Il 100 Gorj Tirgu-Jiu Rue Calea Bucuresti, 7 9 . 1 Milk industry 200 Hunedoara Deva Rue Dorobantzi, 32 10 . I 100 Ialomitza Slobozia Rue FÃ ­laturii, 3 11 . \|| 200 Iasi IaÃ Ã ­ Bd. MetalurgieÃ ­ , 8 12 . l 200 Maramures Baia-Mare Rue Victoriei, 73 13 . \ l 100 Mehedinti Turnu-Severin Rue Aurorei , 1 14. \ 1 200 Timis Timisoara Rue George Lazar, 17 15 . \ 100 Vilcea Rimnicu-Vilcea Rue HimiÃ , 2 16 . 200 Prahova Ploiesti Ch. Vestului, 1 17. i 2 500 Bucuresti Bucuresti Rue Armata Poporului , 10